DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 

As per claim 1, Applicant argues that the previously cited US 2018/0158741 to Kim et al. does not teach a crack detector disposed in the non-display area and connected to crack test lines … wherein the crack detector is disposed inside than the resistance checker in a first direction intersecting a second direction in which the display area and the pad area are arranged.

The Office respectfully disagrees and submits that Kim et al. teach a crack detector (Fig. 1, BCDA) disposed in the non-display area (Fig. 1, area outside of DA) and connected to crack test lines (Fig. 1, BCDa) … wherein the crack detector is disposed inside than the resistance checker in a first direction (Fig. 1, crack detector BCDA is inside resistance checker (MCDA and inner MCDa/MCDb lines) in the x direction) intersecting a second direction in which the display area and the pad area are arranged (the display area and the pad area are arranged along the y direction).

As per claim 14, Applicant argues that Kim merely disclose as to a generic pad portion/area PDA, and does not specifically disclose as to a structure of pads in the pad area.

The Office respectfully submits that Kim discloses, in paragraph 46, wherein “The pad portion PDA may be provided in one edge of the display panel 1000, and may include a plurality of pads (not shown) that can be electrically connected with a pad of a driving chip”. The Office respectfully submits that it is implicitly stated that the pads in the pad area are also provided along the edge of the display. Even though Kim does not specify the relative alignments of the pads to each other, it is at least (implicitly) disclosed that the pads are aligned with an edge of the display device as claimed.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0158741 to Kim et al..

As per claim 1, Kim et al. teach a display device comprising: 
a display area (Fig. 1, DA) and a non-display area (Fig. 1, area outside of DA) disposed around the display area and comprising a pad area (Fig. 1, pad portion PDA), 
a resistance checker disposed in the non-display area (Fig. 1, MCDA and inner MCDa/MCDb lines, paragraph 57); 
resistance test pads disposed in the pad area; resistance test lines connecting the resistance checker with the resistance test pads (Fig. 1, outer MCDa/MCDb lines are connected to pad area PDA); 
a crack detector (Fig. 1, BCDA) disposed in the non-display area and connected to crack test lines (Fig. 1, BCDa) passing between the resistance checker and the resistance test pads (Fig. 1, in the x direction, a portion of BCDa passes between the resistance checker and pad connecting outer MCDa to PDA), 
wherein the resistance test lines intersect the crack test lines in a plan view (Fig 1, outer MCDa and BCDa intersect each other).

As per claim 2, Kim et al. teach the display device of claim 1, further comprising: crack test pads disposed in the pad area and connected to the crack detector (Fig. 1, PDA pads are connected to BCDA, at least indirectly, via BCDa/BCDb).

As per claim 3, Kim et al. teach the display device of claim 2, wherein one end of each of the crack test pads is aligned with an edge of the display device (Fig. 3, pad connected to BCDa) while one end of each of the resistance test pads is spaced apart from the edge of the display device in the second direction (Fig. 3, PDA pads connected to MCDA are spaced apart from the edge in the y direction), and wherein the end of each of the resistance test pads is closer to the display area than the end of each of the crack test pads is (Fig. 1, at least in the x direction, the end of PDA pads connected to MCDa are closer to area DA when compared with pads connected to BCDa).

As per claim 4, Kim et al. teach the display device of claim 2, wherein the crack test lines surround the display area in the plan view (Fig. 1, lines BDCa/BDCb at least partially surround the display area).

As per claim 5, Kim et al. teach a display device comprising:
a display area (Fig. 1, DA) and a non-display area (Fig. 1, area outside of DA) disposed around the display area and comprising a pad area (Fig. 1, pad portion PDA),
a resistance checker disposed in the non-display area (Fig. 1, MCDA and inner MCDa/MCDb lines, paragraph 57);
resistance test pads disposed in the pad area and arranged along a first direction (Fig. 1, PDA pads connected to outer MCDa/MCDb lines to are arranged along the x direction); 
resistance test lines connecting the resistance checker with the resistance test pads (Fig. 1, outer MCDa/MCDb)
crack test lines (Fig. 1, BCDa) passing between the resistance checker and the resistance test pads (Fig. 1, in the x direction, a portion of BCDa passes between the resistance checker and pad connecting outer MCDa to PDA),
wherein the resistance test lines intersect the crack test lines in a plan view (Fig 1, outer MCDa and BCDa intersect each other)
wherein each of the crack test lines comprises a first test line part connected to the crack detector (Fig. 1, BCDa segment, in the x direction, connected to BCDA), a second test line part connected to the first test line part (Fig. 1, BCDa segment in the y direction), and a third test line part connected to the second test line part (Fig. 1, BCDa, not including first and second parts), wherein the first test line part is extended in the first direction, wherein the second test line part is extended in a second direction intersecting the first direction, and wherein the third test line part surrounds a longer side of the display area (Fig. 1),
wherein the resistance checker is disposed on one side of the first test line part in the second direction (Fig. 1, the resistance checker is below the horizontal BCDa segment connected to BCDA), and 
wherein the resistance checker is disposed on one side of the second test line part in the first direction (Fig. 1, resistance checker MCDA is to the right side of vertical BCDa segment).

As per claim 6, Kim et al. teach the display device of claim 5, wherein the resistance test lines intersect the first test line part in the plan view (Fig. 1, BCDa section in x direction intersects MCDa in y direction).

As per claim 10, Kim and Park et al. teach the display device of claim 2, wherein the crack test pads and the resistance test pads are aligned with an edge of the display device (Kim, Figs. 1 and 3, paragraph 46).

As per claim 14, Kim et al. teach a display device comprising: 
a display area (Fig. 1, DA) and a non-display area (Fig. 1, area outside of DA) disposed around the display area and comprising a pad area (Fig. 1, pad portion PDA), 
a resistance checker disposed in the non-display area (Fig. 1, MCDA and inner MCDa/MCDb lines, paragraph 57); 
resistance test pads disposed in the pad area; 
resistance test lines connecting the resistance checker with the resistance test pads (Fig. 1, outer MCDa/MCDb lines are connected to pad area PDA); 
crack test lines (Fig. 1, BCDa)
a crack detector (Fig. 1, BCDA) connected to the crack test lines, 
crack test pads disposed in the pad area and connected to the crack detector (Fig. 1, PDA pads are connected to BCDA, at least indirectly, via BCDa/BCDb);
wherein the crack test pads and the resistance test pads are aligned with an edge of the display device (Kim, Figs. 1 and 3, paragraph 46, “The pad portion PDA may be provided in one edge of the display panel 1000, and may include a plurality of pads (not shown) that can be electrically connected with a pad of a driving chip”, it is implicit that the pads in the pad area are also provided along the edge of the display).

As per claim 15, Kim et al. teach the display device of claim 14, wherein the resistance test lines intersect the crack test lines in a plan view (Kim, Fig. 1, BCDa intersects MCDa in the non-display area).

As per claim 16, Kim et al .teach the display device of claim 15, wherein each of the crack test lines comprises a first test line part connected to the crack detector (Kim, Fig. 1, BCDa segment, in the x direction, connected to BCDA), a second test line part connected to the first test line part (Kim, Fig. 1, BCDa segment in the y direction), and a third test line part connected to the second test line part (Kim, Fig. 1, BCDa, not including first and second parts), wherein the first test line part is extended in a first direction, wherein the second test line part is extended in a second direction intersecting the first direction, and wherein the third test line part surrounds a longer side of the display area (Kim, Fig. 1).

As per claim 17, Kim et al. teach the display device of claim 16, wherein the resistance test lines intersect the first test line part and the second test line part in the plan view (Kim, Figs 1-2, on the bent state, both line parts intersect the resistance test line in plan view).

As per claim 18, Kim et al. teach the display device of claim 16, wherein the resistance test lines intersect the first test line part and does not overlap the second test line part (Kim, Fig. 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0158741 to Kim et al.; in view of US 2018/0158894 to Park et al.

As per claim 7, Kim et al. teach the display device of claim 2.
Kim et al. do not teach a printed circuit board attached on the pad area and electrically connected to the resistance test pads and the crack test pads, wherein the printed circuit board comprises a driving member.
Park et al. teach a printed circuit board (Fig. 21, 700) attached on the pad area and electrically connected to the resistance test pads and the crack test pads, wherein the printed circuit board comprises a driving member (paragraph 170-171; paragraph 60, “The test signal line TD1 may be connected with the pad portion PDA through connection wires CL1 and CL2 to receive the test voltage.”).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim et al., by adding a printed circuit board attached on the pad area and electrically connected to the resistance test pads and the crack test pads, wherein the printed circuit board comprises a driving member, such as taught by Park et al., for the purpose of testing for line defects.

As per claim 8, Kim and Park et al. teach the display device of claim 7, wherein the resistance test pads comprise an input resistance test pad (Fig. 1, pads located on PDA) and output resistance test pads (Fig. 1, pads located on MCDA), and wherein the driving member inputs a first voltage to the input resistance test pad and receives a second voltage from the output resistance test pads (Kim, paragraph 53, “A first end of each of the bending crack detection lines BCDa and BCDb is connected with the pad portion PDA, and thus, may receive a test voltage, and a second end of each of the bending crack detection lines BCDa and BCDb may be connected with the bending crack detection circuit BCDA”, see also paragraph 64 of Park).

As per claim 9, Kim and Park et al. teach the display device of claim 8, wherein the resistance test lines comprise an input resistance test line (Kim, Fig. 3, section of MCDa connected to PDA) connected to the input resistance test pad, and output resistance test lines connected to the output resistance test pads (Kim, Fig. 1, section connected to MCDA), wherein the input resistance test line comprises a first input resistance test line physically connected to the input resistance test pad, and a second input resistance test line connecting between the first input resistance test line with the output resistance test lines, and wherein the second input resistance test line comprises a bent portion (Kim, Fig. 1, MCDa portion adjacent to display periphery).


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0158741 to Kim et al.; in view of US 2018/0158894 to Park et al.; further in view of US 2016/0140896 to Kwon et al.

As per claim 11, Kim et al. teach the display device of claim 2, further comprising: a substrate (Kim, Fig. 4).
Kim et al. do not teach a first conductive layer disposed on the substrate; a first insulating layer disposed on the first conductive layer; a second conductive layer disposed on the first insulating layer; a second insulating layer disposed on the second conductive layer; a third conductive layer disposed on the second insulating layer; a third insulating layer disposed on the third conductive layer; and a fourth conductive layer disposed on the third insulating layer, wherein the crack test lines are provided as the first conductive layer or the second conductive layer, and wherein the resistance test lines are provided as the third conductive layer or the fourth conductive layer.
Kwon et al. suggest a first conductive layer disposed on the substrate; a first insulating layer disposed on the first conductive layer; a second conductive layer disposed on the first insulating layer; a second insulating layer disposed on the second conductive layer; a third conductive layer disposed on the second insulating layer; a third insulating layer disposed on the third conductive layer; and a fourth conductive layer disposed on the third insulating layer, wherein the crack test lines are provided as the first conductive layer or the second conductive layer, and wherein the resistance test lines are provided as the third conductive layer or the fourth conductive layer (Fig. 9, paragraphs 102-103, wiring lines may be stacked by using metal and insulating material).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim et al., by adding a first conductive layer disposed on the substrate; a first insulating layer disposed on the first conductive layer; a second conductive layer disposed on the first insulating layer; a second insulating layer disposed on the second conductive layer; a third conductive layer disposed on the second insulating layer; a third insulating layer disposed on the third conductive layer; and a fourth conductive layer disposed on the third insulating layer, wherein the crack test lines are provided as the first conductive layer or the second conductive layer, and wherein the resistance test lines are provided as the third conductive layer or the fourth conductive layer, such as taught by Kwon et al., for the purpose of simplifying wiring routes.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0158741 to Kim et al.; in view of US 2016/0260367 to Kwak et al.

As per claim 12, Kim et al. teach the display device of claim 1.
Kim et al. do not teach a connection line branching off from the resistance test lines, and a pre-test pad connected to the connection line, wherein the pre-test pad is disposed further inside than the resistance test lines.
Kwak et al. teach a connection line branching off from the resistance test lines (Fig. 1, lines from 140), and a pre-test pad connected to the connection line, wherein the pre-test pad is disposed further inside than the resistance test lines (Fig. 1).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim et al., by adding a connection line branching off from the resistance test lines, and a pre-test pad connected to the connection line, wherein the pre-test pad is disposed further inside than the resistance test lines, such as taught by Kwak et al, for the purpose of performing line testing before mounting of integrated circuit.

As per claim 13, Kim et al. teach the display device of claim 1
Kim et al. do not teach a connection line branching off from the resistance test lines, wherein the connection line is aligned with an edge of the display device.
Kwak et al. teach a connection line branching off from the resistance test lines, wherein the connection line is aligned with an edge of the display device (Fig. 1, lines extending from 140).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim et al., by adding a connection line branching off from the resistance test lines, wherein the connection line is aligned with an edge of the display device, such as taught by Kwak et al, for the purpose of performing line testing before mounting of integrated circuit.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0158741 to Kim et al.; in view of US 2016/0260367 to Kwak et al.

As per claim 19, Kim et al. teach the display device of claim 14.
Kim et al. do not teach a connection line branching off from the resistance test lines, and a pre-test pad connected to the connection line, wherein the pre-test pad is disposed further inside than the resistance test lines.
Kwak et al. teach a connection line branching off from the resistance test lines (Fig. 1, lines from 140), and a pre-test pad connected to the connection line, wherein the pre-test pad is disposed further inside than the resistance test lines (Fig. 1).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim et al., by adding a connection line branching off from the resistance test lines, and a pre-test pad connected to the connection line, wherein the pre-test pad is disposed further inside than the resistance test lines, such as taught by Kwak et al, for the purpose of performing line testing before mounting of integrated circuit.

As per claim 20, Kim et al. teach the display device of claim 14.
Kim et al. do not teach a connection line branching off from the resistance test lines, wherein the connection line is aligned with an edge of the display device.
Kwak et al. teach a connection line branching off from the resistance test lines, wherein the connection line is aligned with an edge of the display device (Fig. 1, lines extending from 140).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim et al., by adding a connection line branching off from the resistance test lines, wherein the connection line is aligned with an edge of the display device, such as taught by Kwak et al, for the purpose of performing line testing before mounting of integrated circuit.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694